Citation Nr: 1014120	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-36 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant served on active duty service from November 
1963 to May 1964.  He served in the reserve between June 1964 
and June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2010, the appellant testified before the 
undersigned Veterans Law Judge at the Portland RO.  A copy of 
the hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  An in-service right ankle injury has not been shown.  The 
appellant's right ankle disorder has been shown to be 
congenital and the evidence has not shown an aggravation of 
the appellant's congenital right ankle disorder.

2.  An in-service left ankle injury has not been shown.  The 
appellant's left ankle disorder has been shown to be 
congenital and the evidence has not shown an aggravation of 
the appellant's congenital left ankle disorder.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  A left ankle disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in pre-rating 
correspondence dated May 2006 of the information and evidence 
needed to substantiate and complete his claims, to include 
information regarding how disability evaluations and 
effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  There is no evidence that any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Hence, the case is ready for 
adjudication.

The appellant has not been afforded a VA examination to 
determine the nature and etiology of his right and left ankle 
disorders.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the appellant suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
appellant 's service or other service-connected disability, 
and (d) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the requirement to 
examine the appellant is not triggered as the evidence of 
record does not meet these initial evidentiary thresholds. 

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned became disabled during the period of active duty 
for training as a result of a disease or injury incurred or 
aggravated in the line of duty.  In the absence of such 
evidence, the period of active duty for training would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve Veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez 
v. West, 11 Vet. App.415, 419 (1998).

The appellant argues that he injured his right ankle during 
boot camp.  See Hearing Transcript, p. 6.  He contends that 
during basic training, he injured his right ankle but self-
medicated for the pain until he was released to a reserve 
unit where he was found to have bilateral ankle disorders.  
The appellant further contends that he has had problems with 
his right ankle since his injury and he relates his present 
right ankle complaints to his service.  See Hearing 
Transcript, pgs. 18-19.

Service treatment records note clinical findings of normal 
lower extremities and feet at the appellant's September 1963 
enlistment examination.  

A February 1964 note recorded that the appellant was examined 
and found to be physically qualified for transfer to the 
reserve.  

An annual physical report of medical examination dated in 
November 1964 also reported normal lower extremities and 
feet.  In a report of medical history prepared the same date, 
however, the appellant noted that he had foot trouble, and in 
the "Physician's Summary and Elaboration," section of that 
history the examining physician noted that the appellant 
injured his left ankle eight years prior and thus could not 
invert that joint.  

The appellant's reserve service treatment records contain a 
letter from Dr. W.T., dated March 3, 1966, which stated that 
examination of the right ankle showed no fracture or 
dislocation.  While the appellant's ankle mortise anatomy was 
altered, his ankle otherwise appeared normal.  The letter 
further stated that views of the left foot showed no fracture 
or dislocation.  

A letter from Dr. R.E., dated March 14, 1966, stated that the 
appellant had a bilateral deformity of the lower tibia since 
birth.  X-rays reportedly showed a congenital varus of the 
ankle mortise and fusion of the ankle bones.  

A March 15, 1966 letter from Dr. D.P. addressed to the a 
local draft board stated that x-rays demonstrated 
developmental anomalies.  

A March 15, 1966 reserve medical examination report noted 
that the appellant's right ankle was unstable and 
demonstrated sprain residuals.  It was noted that the 
appellant had congenital deformities of both feet which were 
disqualifying.  In a report of medical history with the same 
date, the appellant noted that his health was "ok except for 
[his] ankles."  The physician's summary noted that the 
appellant complained of constant left foot and right ankle 
pain which was aggravated by standing.  The appellant was 
discharged in May 1964.

November 2006 VA physical therapy consult treatment records 
note that the appellant complained of chronic pain in his 
ankles.  The appellant stated that since 2002 he had observed 
the decline of his body and that between 1989 and 2002 he had 
walked ten miles a day prospecting.  

VA medical center notes dated in April 2007 noted that the 
appellant had pursued a diamond mine for twelve years until 
2002 during which time he participated in heavy manual labor 
with living conditions that necessitated long hikes.  The 
appellant also reported that at age twenty-five he was 
involved in a motorcycle accident during which he fractured 
his right mid-foot.  (The Board notes that the appellant was 
born in 1945; hence, he was 25 in 1970, i.e., after his 
military service.)  The appellant also stated that he was 
told of a congenital ankle defect which did not become 
symptomatic until he was in the military.  It was noted that 
the appellant could not recall whether or not this defect was 
in the right or the left ankle.  X-rays from April 2007 
revealed soft tissue swelling in the left ankle and suspected 
developmental varus deformity of the right ankle joint.  A 
December 2008 VA medical center treatment note stated that x-
rays taken that month showed no significant interval change 
when compared with the appellant's April 2007 x-ray studies.  

After reviewing all the evidence of record, the Board finds 
that any current right or left ankle disorder is unrelated to 
the appellant's military service.  Service treatment records 
reveal evidence of a congenital deformity in both of the 
appellant's ankles.  Congenital defects as a matter of law 
cannot be service connected.  38 C.F.R. § 3.303.  Despite the 
appellant's contention that he sprained his right ankle 
during boot camp, his service treatment records contain no 
evidence of an ankle sprain which occurred during active duty 
service.  The first evidence of any ankle disorder is shown 
in the appellant's Reserve records and, while there is a 
recordation of a left ankle sprain which occurred prior to 
service and evidence of residuals of a right ankle sprain at 
discharge, there is no mention of an injury to either ankle 
which occurred during active duty or while on active duty for 
training.  Further, the appellant's post-service treatment 
records do not show treatment for an ankle disorder until 
decades after service.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  His treatment records demonstrate both a history 
of a post-service injury to the right foot, and a history of 
post-service heavy manual labor and extensive walking without 
complaints between 1989 and 2002.  Therefore, the record 
fails to show a continuity of symptomology relating the 
appellant's claimed disorders to his service.  

Accordingly, the benefits sought on appeal are denied.

In reaching this decision the Board considered the 
appellant's claim that he injured his ankles while in boot 
camp, and that he has had chronic symptoms since.  After 
reviewing the evidence, however, the Board finds these 
statements to be of highly questionable credibility given the 
absence of any documented injury to either ankle in boot 
camp, and the absence of a consistent history after 
graduating from boot camp.  Indeed, at his March 1966 study, 
no report of chronic ankle pain since boot camp was even 
offered.  Hence, his current assertions, which were presented 
in pursuit of monetary benefits, are of doubtful credibility.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).

The Board also considered the appellant's own assertion that 
his ankle disorders are related to service.  The appellant, 
however, is a lay person who is untrained in the field of 
medicine.  Hence, he is not competent to offer a medical 
opinion addressing the etiology of any current ankle 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
appellant's claims, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


